Citation Nr: 1737745	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-27 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis/gout of the left ankle.


REPRESENTATION

Veteran represented by:	Jerome B. Blevins, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was previously remanded in February 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

During the Veteran's Travel Board hearing and in a May 2017 written statement submitted by his representative, the Veteran stated that he was seen at least twice during service at the Andrew Rader Army Clinic in Ft. Myer, Virginia.  The Board notes that although the Veteran's service treatment records do contain treatment from Andrew Rader Army Clinic, those records pertain to treatment for complaints other than the left ankle.  

Moreover, the Veteran stated that he has received VA treatment for his claimed arthritis/gout of the left ankle at several VA facilities.  In this regard, the Veteran stated that post-service he received treatment at the Martinsburg, West Virginia VA Medical Center (VAMC) between 1970 to 1976 and 1979 to 1985; Columbia, South Carolina VAMC between 1978 to 1979; a Ft. Myers, Florida VA facility between 1985 to 1986; and Bay Pines, Florida VAMC.  However, VA treatment records       in the file include a December 1989 left knee orthopedic consult and prescription refills from the Ft. Myers facility and a one page radiology report of the left ankle from the Bay Pines facility dated August 1990.  In addition, sporadic VA treatment records from North Florida Veterans Health System are also of record.  In this regard, treatment records include a September 2007 radiology report, February 2008 to March 2008 treatment, a one page June 2009 record which seems to be missing the first page documenting treatment, and July 2009 treatment.  The Board notes that the Veteran has also reported receiving private treatment for his left ankle.  Accordingly, remand is warranted to obtain relevant outstanding and ongoing medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Request clinical treatment records from the Andrew Rader Army Clinic through official sources.  If additional information is needed from the Veteran to request these records, such should be accomplished. All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or if no such records exist, the Veteran and his representative should be so notified and a formal finding of unavailability prepared.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his left ankle disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  

3. Request outstanding VA treatment records, to include records from the Martinsburg, West Virginia VAMC (treatment claimed from 1970 through 1985); Columbia, South Carolina VAMC (treatment claimed in late 1970s); Ft. Myers, Florida VA facility (treatment claimed in 1980s and 1990s).  All efforts to obtain     these records should be documented in the claims file.  Additionally, request updated VA treatment records from Bay Pines VAMC and North Florida Healthcare System.  If any requested records are not available, the Veteran and his representative should be notified of such and the claims file should be annotated to reflect this.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


